DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20, 22, 24, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the language of “the workpiece comprising at least one of a metal and a metal alloy which is coated with a coating which comprises zinc” renders the claim indefinite as it is unclear if the workpiece is intended to be limited to comprising at least one of a metal or a metal alloy with a coating comprising zinc, or alternatively, at least one of a metal with a coating comprising zinc or a metal alloy with a coating comprising zinc. In the remarks filed 03/04/2021, Applicant submits that the amended claim language makes clear that the workpiece will always require zinc (Pg. 8 of 25). For the purpose of this examination, it seems most appropriate to treat the claim as requiring a zinc coating and at least one of a metal or a 
The term "essentially" in claim 12 is a relative term which renders the claim indefinite.  The term "essentially conducted without a forming" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language what amount of forming would fall into the scope of essentially without forming. In the instant specification [0043], Applicant defines the phrase as meaning “that no specifically applied forming is carried out during the hardening and/or cooling, but a slight plastic deformation of the workpiece may occur due to thermal elongation or contraction or through being pressed into a cold die form.” This definition is not seen to be clarifying as the exclusion of a specifically applied forming conflicts with the later recited action of pressing into a cold die form. For the purpose of this examination, it seems most appropriate to treat the term as excluding specifically applied forming while including slight plastic deformation due to thermal elongation or contraction during the heating and cooling steps. 
The term "essentially" in claims 12 and 22 is a relative term which renders the claim indefinite.  The terms "essentially free of micro-cracks" and "essentially free of cracks" in claims 12 and 22, respectively, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language what amount of cracks would fall into the scope of essentially free of micro-cracks and cracks. The 
Claims 13-20, 22, 24, and 29-31 are rejected by virtue of their dependency on claim 12. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 29-30 recite temperatures for the internal high-pressure forming and/or hydraulic back-pressure forming of up to 600ºC; however, claim 12, from which claims 29-30 depend, requires the forming to be completed below a melting point of zinc phases, or 419ºC according to . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 12-17, 19-20, 24, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Diersmann, et al. (US 2013/0020834, hereinafter referred to as “Diersmann”).
Regarding claims 12-14, 19-20, and 24, Diersmann teaches a method of manufacturing a vehicle structural part wherein a metal strip is processed into a preformed plate and then further shaped into a tubular body, the tubular body is then formed into a structural part in an internal-high pressure tool including two dies (Fig. 1 – element 12), then in a downstream stationary heating device (Fig. 1 – element 13), the structural part is inductively heated, and then cooled in a cooling tool (Fig. 1 – element 14) ([0036-0040], claim 1). Diersmann teaches the material for the structural part to be zinc-coated boron-alloyed steel, such as 22MnB5 [0013, 0046]. As the internal-high pressure forming step in Diersmann is conducted without applied heating ([0039-0040], claim 1), it necessarily follows that the forming step is completed at ambient temperature, which falls below a melting temperature of zinc phases. Diersmann teaches that when heating is carried about before subsequent steps of final quenching and tempering, the heating and hardening step is to greater than the AC3 temperature [0015], or 845ºC (instant specification [0041]), which falls above a hardening temperature of the metal alloy as claimed. As the process of Diersmann is substantially similar to the instant process for fabricating a component essentially free of micro-cracks, the process of Diersmann would be expected to render obvious a resultant component being essentially free of micro-cracks. See MPEP 2112.01(I). 
Regarding claims 15-17, Diersmann teaches using N2 gas for the internal high-pressure forming [0047], such that the internal high-pressure forming is necessarily conducted above the vaporization point of the fluid. 
claims 29 and 30, the internal high pressure forming in the method of Diersmann being completed at ambient temperature is substantially close to the instant ranges of between room temperature and 600ºC and between room temperature and 419ºC of claims 29 and 30, respectively. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the temperatures are so close, one of ordinary skill would have expected substantially similar properties to result. See MPEP 2144.05(I). 
Regarding claim 31, as the process of Diersmann is substantially similar to the instant process for fabricating a component essentially free of cracks and micro-cracks, the process of Diersmann would be expected to render obvious a resultant component having no micro-cracks or no micro-crack larger than 40 µm as claimed. See MPEP 2112.01(I). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Diersmann, et al. (US 2013/0020834, hereinafter referred to as “Diersmann”) as applied to claim 17 above, and further in view of Colosseo, et al. (US 2015/0343519, hereinafter referred to as “Colosseo”).
Regarding claim 18, Diersmann teaches the method of claim 12, and teaches wherein the internal high-pressure forming can be implemented with a gas or also with a suitable liquid [0047]. 
However, Diersmann does not disclose wherein the fluid has a vaporization point above 100ºC and the internal-high pressure forming is performed above this vaporization point. 
Colosseo teaches a method of forming a camshaft from a metal tubular element by hydroforming (Abstract), and further teaches that oil can be used as a high-pressure fluid and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic fluid in Diersmann to include oil and further to select an operating temperature shared between Colosseo and the claimed range as Colosseo teaches it was known in the art to use oil as a suitable hydraulic fluid and operate hydroforming at higher temperatures. As Colosseo and Diersmann are both directed to forming vehicle components from boron steels (Colosseo [0003, 0010], Diersmann [0004, 0013]), one of ordinary skill in the art would have expected this modification to work.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Diersmann, et al. (US 2013/0020834, hereinafter referred to as “Diersmann”) as applied to claim 12 above, and further in view of Schroeder, Matthias (DE10012974C1, hereinafter referred to as “Schroeder”). The English language translation of Schroeder provided with the action dated 12/07/2020 is being relied upon. 
Regarding claim 22, Diersmann teaches that heating can be carried out in inductively, resistively, capacitively, conductively, or by infrared radiation [0015, 0040], such that the heating method is not particularly limited. However, Diersmann does not disclose heating in an oven or cooling a workpiece in the die used in the forming step. 
Schroeder teaches a method for producing a hollow profile, particularly of boron steel, using internal high pressure forming [0004, 0006]. Schroeder teaches a step of heating a formed hollow profile in a furnace and then subsequently quenching the heated hollow profile in a 
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Diersmann and used a furnace for heating and further maintained use of the same die throughout the internal high-pressure forming and cooling steps as taught by Schroeder in order to ensure proper shape maintenance and counteract cooling-related shrinkage during processing (Schroeder [0010]). 
As the process of Diersmann in view of Schroeder is substantially similar to the instant process for fabricating a component essentially free of cracks, the process of Diersmann in view of Schroeder would be expected to render obvious a resultant component being essentially free of cracks. See MPEP 2112.01(I).

Response to Arguments
Applicant's arguments filed 03/04/2021 with regards to the prior art rejections over Diersmann (US 2013/0020834) have been fully considered but they are not persuasive. 
Applicant argues that Diersmann fails to describe, teach or suggest the method steps of heating and cooling without forming and the technical effect of fabricating a component essentially free of cracks (Pg. 18 of 25). The Examiner does not concur. Diersmann does not require any further forming to be performed during the heating and cooling steps ([0040] and claim 1). Furthermore, as applied in the 103 rejection of claim 12 above, as Diersmann teaches the process steps of the instant claim, it is expected that a component resulting from the method of Diersmann would be fabricated essentially free of micro-cracks. Where the claimed and prior 
Applicant asserts that Diersmann teaches heating to temperatures greater than an AC3 temperature during the forming step, and therefore fails to teach the instant step of internal high pressure forming and/or hydraulic back-pressure forming being conducted at temperatures below a melting temperature of zinc phases. The Examiner does not concur. Applicant cites to several separate embodiments in Diersmann which disclose heating prior to and/or during the internal-high pressure forming steps [0042-0044]. However, Diersmann clearly discloses an embodiment wherein the only heating of the structural part is performed separately to and after the forming step in the internal-high pressure tool ([0039-0040] and claim 1), and is still seen to read on the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736